In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                             _________________

                              NO. 09-17-00286-CV
                             _________________

           IN RE COMMITMENT OF JOHN RILEY RAMSHUR

________________________________________________________________________

                     On Appeal from the 1A District Court
                            Tyler County, Texas
                           Trial Cause No. 24,095
________________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to the Sexually Violent Predators Act, a jury unanimously found

beyond a reasonable doubt John Riley Ramshur was a sexually violent predator. See

Tex. Health & Safety Code Ann. §§ 841.001–.062 (West 2017). In his appeal from

the judgment, Ramshur presents two issues. Ramshur asserts the evidence is legally

and factually insufficient to support a finding beyond a reasonable doubt he has a

behavioral abnormality that makes him likely to engage in a predatory act of sexual




                                        1
violence. See id. § 841.003(a)(2). We overrule these issues and affirm the trial

court’s judgment.

                                Standard of Review

      In conducting a legal sufficiency review of a trial court’s determination that

an individual is a sexually violent predator, we employ the same legal sufficiency

standard of review applied in criminal cases. See In re Commitment of Barbee, 192
S.W.3d 835, 839 (Tex. App.—Beaumont 2006, no pet.) (citing In re Commitment of

Mullens, 92 S.W.3d 881, 885 (Tex. App.—Beaumont 2002, pet. denied)).

Accordingly, we examine all the evidence in the light most favorable to the verdict

to determine whether any rational trier of fact could find the elements required for

civil commitment as a sexually violent predator beyond a reasonable doubt. See

Mullens, 92 S.W.3d at 885 (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). It

is the jury’s responsibility to resolve conflicts in the testimony, weigh the evidence,

and draw reasonable inferences from basic facts to ultimate facts. Id. at 887 (citations

omitted). However, we continue to utilize the factual sufficiency standard of review

in sexually violent predator commitment proceedings as previously utilized by the

Court of Criminal Appeals in criminal cases. See Barbee, 192 S.W.3d at 839. Under

that standard, “‘we view all of the evidence in a neutral light and ask whether a jury

was rationally justified in finding guilt beyond a reasonable doubt.’” In re

                                           2
Commitment of Day, 342 S.W.3d 193, 206 (Tex. App.—Beaumont 2011, pet.

denied) (quoting In re Commitment of Gollihar, 224 S.W.3d 843, 846 (Tex. App.—

Beaumont 2007, no pet.)). “‘To reverse a case on a factual sufficiency challenge, we

must be able to say that the great weight and preponderance of the evidence

contradicts the jury’s verdict or that the verdict is clearly wrong or manifestly

unjust.’” Id. (quoting Gollihar, 224 S.W.3d at 846).

                                     Evidence

      Through a penitentiary packet and the testimony of Ramshur, the jury learned

he had three convictions for sexual assaults of children. Specifically, Ramshur had

one conviction for sexual assault of a child and two convictions for aggravated

sexual assault of a child. Ramshur pled guilty to each of these offenses. The two

convictions for aggravated sexual assault of a child involved offenses against

Ramshur’s stepdaughters. The evidence showed the abuse began when the

stepdaughters were ages five and seven and continued for nine years. Ramshur

admitted at trial he committed these offenses, and the abuse continued for years. The

third sexual assault conviction was the result of an offense committed against his

girlfriend’s daughter, who was intellectually disabled. Records contained within the

penitentiary packet showed Ramshur was also indicted for offenses committed

against his biological daughter beginning when she was six years old, but that charge

                                         3
was later dismissed in the plea agreement which resulted in the other convictions.

Moreover, the record reveals there were allegations involving two other girls that

did not result in indictments or convictions. Ramshur was sentenced to twenty years

in prison and had served approximately fifteen years at the time of trial. While in

prison, Ramshur began a treatment program for sexual offenders, which he

continued to receive at the time of trial.

      The State’s first expert was Dr. Darrel Turner, a licensed clinical psychologist.

Dr. Turner described for the jury his methodology for conducting behavioral

abnormality evaluations. Dr. Turner testified he reviewed records pertaining to

Ramshur and administered certain tests. Additionally, Dr. Turner met with Ramshur

for about two and a half hours and interviewed him. Dr. Turner explained records

and historical information were important in assessing the offender’s risk factors.

Dr. Turner diagnosed Ramshur with “pedophilic disorder nonexclusive-type

attracted to females.” Dr. Turner explained the “nonexclusive” diagnosis meant

Ramshur was attracted to children as well as same-age peers. Dr. Turner testified

when he met with Ramshur, Ramshur could not identify his offense cycle, which

was very concerning. Dr. Turner described what an offense cycle was and how it

provides insight into why offenders do what they do, and he explained why it is

important for offenders to recognize high-risk situations. Dr. Turner explained some

                                             4
of the current evidence of Ramshur’s sexual deviance included his inability to

understand and appreciate the damage he has caused by his actions; instead, he

blamed the victim and made himself the victim.

      In addition to pedophilic disorder, Dr. Turner diagnosed Ramshur with

antisocial personality disorder. He explained antisocial personality disorder allows

sex offenders to victimize people without remorse. Dr. Turner discussed some

behaviors from Ramshur’s childhood to support the diagnosis. Dr. Turner testified

that while Ramshur was on supervised release for burglary of a habitation, he

committed sexual offenses against children, which research indicates is a risk factor.

Dr. Turner stated Ramshur’s continued victim denigration was an ongoing sign of

his antisocial personality disorder, as were his denials and partial admissions.

      Dr. Turner administered several assessments, including the PCL-R to measure

for psychopathy, and the Static-99R. Ramshur scored 25 out of 40 on the PCL-R,

and Dr. Turner classified him as a psychopath.1 Dr. Turner explained the Static-99R

is a risk assessment tool that identifies certain factors related to a higher risk of

reoffending, and the more traits the person has, the higher their risk of reoffending.



      1
        Dr. Turner testified the old cutoff for a psychopath diagnosis was a score of
30 out of 40, but there are new recommendations indicating a score of 25 should be
the cutoff. Regardless, Dr. Turner felt Ramshur had a large degree of psychopathic
characteristics.
                                           5
Dr. Turner said Ramshur scored zero on the Static tests, which indicates a very low

risk of reoffending. Nonetheless, Dr. Turner said in this case the Static score was not

a very accurate representation of Ramshur’s true risk and outlined various things the

Static test did not consider.

      Dr. Turner testified protective factors can lower someone’s risk level, and

Ramshur had certain protective risk factors: no male victims, no substance abuse

history, he obtained his GED in prison, and he had realistic release goals for the

future, based on the date that Ramshur expected he would be released from prison.

Dr. Turner added Ramshur’s age could be a protective factor to an extent, since there

is usually a large drop-off in the risk of reoffending after age sixty; however,

Ramshur continued offending until he was almost forty years old, which statistically

is later than a twenty-year-old offender whose risk of offending sharply decreases

after age sixty.

      Dr. Turner stressed the biggest risk factors for recidivism in Ramshur’s case

are the presence of psychopathy/antisociality and the presence of sexual deviance.

Per Dr. Turner, these risk factors together increase the risk of reoffending

exponentially. Dr. Turner testified he believes Ramshur is at a high risk to reoffend.

Dr. Turner opined that “Mr. Ramshur suffers from a behavioral abnormality that

predisposes him to engage in a predatory act of sexual violence.”

                                          6
      The State also called Dr. David Self, a psychiatrist, to testify as an expert. Dr.

Self described the methodology he uses when he performs an evaluation. He

indicated he gathers information from different sources and examines the person to

see where the information and facts lead him. Dr. Self testified he does not score any

tests, but he reviews the results the psychologists provide. He testified he was

informed by empiric research and he looked at risk factors for the patient.

      Dr. Self met with Ramshur in December of 2016 for about an hour and a half.

With respect to his risk assessment, Dr. Self found it significant that the sexual abuse

of Ramshur’s stepdaughters began when they were young, around five or six, and

persisted over a period of nine or ten years. The other offense involved the daughter

of a girlfriend, who was sixteen and intellectually disabled. Dr. Self found

Ramshur’s use of threats against the victims to be consistent and significant to his

evaluation.

      Dr. Self diagnosed Ramshur with pedophilic disorder and described the

criteria for that diagnosis. Dr. Self believed Ramshur’s pedophilic disorder was

nonexclusive, which meant he was sexually attracted to adults as well. Dr. Self

explained that pedophilic disorder was a chronic condition. He also confirmed it

affected Ramshur’s emotional and volitional capacity. Dr. Self explained that

Ramshur’s victim blaming was indicative of a tolerant attitude toward sexual assault.

                                           7
Dr. Self testified denial was a cardinal feature of antisocial characteristics. Dr. Self

did not believe Ramshur met the full criteria for antisocial personality disorder;

instead, he diagnosed Ramshur as having a personality disorder not otherwise

specified with antisocial traits because he found little evidence of a conduct disorder

in Ramshur’s childhood prior to the age of fifteen. Dr. Self said antisocial traits

included failure to obey rules, disregard for people’s rights and liberties, lying, and

stealing. Dr. Self thought Ramshur had enough problems to call it a disorder but not

necessarily a full-blown antisocial personality disorder; however, he did not think it

was unreasonable that Dr. Turner diagnosed Ramshur with antisocial personality

disorder, explaining it was a “close call.” He confirmed that in any case, Ramshur

exhibited many antisocial personality traits. Dr. Self explained antisocial traits were

relevant to whether Ramshur had a behavioral abnormality because many people

have sexually deviant interests, but they do not act on them because they have “social

brakes.” Most people have moral codes and feelings of guilt that stop them before

they act, but when people do not have such controlling social emotions such as guilt,

remorse, and empathy, they tend to engage in the deviant act. Dr. Self described his

diagnosis as consistent with that of Dr. Turner.

      Dr. Self testified that while sex offender treatment has been shown to reduce

risk of re-offense to some extent, Ramshur was not doing well in treatment. Dr. Self

                                           8
explained the treatment notes revealed Ramshur was not “owning his acts” but

continued to minimize and deny what he had done. When Dr. Self interviewed him,

Ramshur indicated he would say or do anything to get out of prison. In other words,

he was dotting the I’s and crossing the T’s to make parole, which meant the treatment

would not be effective. Dr. Self testified Ramshur’s age is probably the most robust

factor that would reduce Ramshur’s risk of reoffending.

      Dr. Self indicated two overarching notions embodied most of Ramshur’s risk:

first was sexual deviance or abnormal sexual desires and second was antisocial or

criminality about the individual. Dr. Self characterized Ramshur’s risk of

reoffending as moderate to high. Dr. Self opined that he believed “Mr. Ramshur has

the behavioral abnormality that’s described in Chapter 841 of the Texas Health and

Safety Code.”

      Psychologist Dr. Marisa Mauro testified as an expert on Ramshur’s behalf.

Dr. Mauro recited the Code’s definition of a behavioral abnormality as “a congenital

or acquired condition that, by affecting a person’s emotional or volitional capacity,

predisposes the person to commit a sexually violent offense, to the extent that the

person becomes a menace to the health and safety of another person.” Tex. Health

& Safety Code Ann. § 841.002(2). Dr. Mauro testified she looked at the types of

sexually violent offenses committed to determine whether the person she is

                                         9
evaluating is at risk of committing more offenses in the future. Dr. Mauro described

her methodology in conducting her evaluation of Ramshur. She described her review

of Ramshur’s records, interviewing him, and utilizing actuarial instruments. She

testified she reviews historical records because they help her consider whether

someone has a diagnosis, as well as their risk variables.

      Dr. Mauro interviewed Ramshur for three hours and forty minutes. She

testified that, during the interview, Ramshur summarily denied having committed

the offenses on which his convictions are based. Dr. Mauro also discussed the

penitentiary packet containing information about Ramshur’s convictions and

indictments and how she considered the convictions in formulating her opinion. Dr.

Mauro indicated she weighted convictions more heavily, and she gives less weight

to the individual allegations. Dr. Mauro said Ramshur’s criminal history was

minimal outside of the sexual convictions. She indicated he was under community

supervision for a separate offense when he committed these offenses and conceded

that offending while on supervision is a risk factor. She also diagnosed Ramshur

with “pedophilic disorder nonexclusive” and “limited to females.” Dr. Mauro

acknowledged the abuse of his stepdaughters went on for a period of nine to ten

years, and she considered the length of abuse when diagnosing pedophilia.



                                         10
      She credited Ramshur for obtaining a GED in prison and associated that with

increased life stability and a reduced risk to criminally recidivate. Dr. Mauro testified

Ramshur was on track to complete a sex offender treatment program, which can also

reduce risk. Her clinical impression was Ramshur had borderline intellectual

functioning. Dr. Mauro also testified she disregarded a note from the sexual

treatment provider found in Ramshur’s files. The note indicated Ramshur was at risk

to reoffend, but in Dr. Mauro’s opinion, there was no context from which to show

how the impression was formed or any indication the provider completed a risk

assessment before forming such an opinion, and Dr. Mauro felt the opinion seemed

to be more emotionally based.

      Dr. Mauro testified that Ramshur does not have a condition that makes him

likely to commit a sexually violent offense. While she agreed he has pedophilic

disorder, she did not believe that condition alone makes him likely to reoffend, and

the static test scores supported her opinion that his risk was low. Dr. Mauro agreed

that Ramshur’s pedophilic disorder was likely to be a chronic condition. And while

Dr. Mauro defined a sexual recidivist as someone who committed a sex offense, was

convicted, and then reoffended, she maintained Ramshur did not meet that definition

as he was not an individual who committed an offense, was convicted, then went out



                                           11
and did it again. That being said, Dr. Mauro agreed Ramshur had not had the

opportunity to reoffend because he has been incarcerated since his convictions.

      Dr. Mauro acknowledged Ramshur still exhibited thinking errors. While she

agreed Ramshur assumed a victim stance and shifted blame to his victims early on,

she testified those things were improving through his treatment. Dr. Mauro

confirmed Ramshur has a condition, but she testified it does not predispose him to

commit a sexually violent offense to the extent that he is a menace to the health and

safety of another person.

      Dr. Mauro discussed the testing and assessments she performed on Ramshur.

She testified Ramshur scored 25 on the PCL-R, which was the same score Dr. Turner

gave him. In determining psychopathy, she used the traditional cutoff of 30. Dr.

Mauro believed a score of 25 still falls within a “mixed” range. Mauro did not

diagnose antisocial personality disorder, but she did not feel such a diagnosis was

completely unreasonable. Dr. Mauro indicated Ramshur’s score of zero on the

Static-99R test was associated with below average risk, and his score on the Static-

2002R test of 3 indicated a low-moderate risk.

      Dr. Mauro confirmed her opinion that Ramshur suffers from a deviant

condition, but she felt that the condition did not make Ramshur likely to be a menace

to the health and safety of others. According to Mauro, Ramsur does not meet the

                                         12
statutory definition that applies to classifying a person as a sexually violent predator.

She characterized Ramshur’s risk of reoffending as low to moderate.

                                       Analysis

      In a civil commitment proceeding under chapter 841 of the Texas Health and

Safety Code, the State must prove a person is a sexually violent predator beyond a

reasonable doubt. Tex. Health & Safety Code Ann. § 841.062(a). To be a “sexually

violent predator,” an individual: (1) must be a repeat sexually violent offender; and

(2) suffer from a behavioral abnormality that makes him likely to engage in a

predatory act of sexual violence. Id. § 841.003(a). “Behavioral abnormality” is

defined by statute to mean “a congenital or acquired condition that, by affecting a

person’s emotional or volitional capacity, predisposes the person to commit a

sexually violent offense, to the extent that the person becomes a menace to the health

and safety of another person.” Id. § 841.002(2).

      The parties do not dispute Ramshur is a repeat violent sexual offender, and

the record reveals he had three convictions for sexually assaulting children, two for

aggravated sexual assault of a child and one for sexual assault of a child. The point

of contention is whether Ramshur has a behavioral abnormality that makes it likely

he will engage in a predatory act of sexual violence. In the case before us, not only

did the State’s experts diagnose Ramshur with pedophilic disorder, his own expert

                                           13
diagnosed him with the same condition. Moreover, each of the experts testified

regarding antisocial traits that Ramshur exhibited, including denial, victim

denigration, and casting himself in the role of the victim. Dr. Turner went so far as

to diagnose Ramshur with antisocial personality disorder,which allows him to

victimize people without remorse. The State’s experts explained to the jury the

danger associated with these antisocial characteristics when coupled with pedophilic

disorder and why it increased the likelihood Ramshur would reoffend.

      Although Dr. Mauro agreed Ramshur suffered from pedophilic disorder, she

disagreed with the State’s experts that this condition made it likely Ramshur would

reoffend. She relied heavily on Ramshur’s Static-99R score, which was zero. In

doing so, she discounted the importance of treatment notes from Ramshur’s sex

offender treatment program and asserted his denials and victim denigration seemed

to be improving. Dr. Mauro also asserted that because Ramshur has not reoffended

after his convictions, it is unlikely he would recidivate. In contrast to Dr. Mauro’s

opinions, the State’s experts countered that Ramshur has not had the opportunity to

reoffend after his conviction because he has been incarcerated the entire time.

Moreover, the State’s experts emphasized Ramshur’s lack of progress in the sex

offender treatment program and pointed to his denials, difficulty grasping terms, and

an inability to identify his offense cycle. The State’s experts focused on the fact that

                                          14
Ramshur was on community supervision for other criminal offenses when he

offended against these children, which indicates a lack of control and a risk factor

for reoffending. Dr. Turner cautioned against relying too heavily on the Static-99R

score and stressed Ramshur’s risk factors outweighed the protective factors in any

assessment. Finally, in his deposition, Ramshur testified that leaving him alone with

children was like putting a piece of steak in front of a dog, and Ramshur conceded

in front of the jury that he made that statement.

      The jury is the sole judge of the credibility of the witnesses and the weight to

be given their testimony. Mullens, 92 S.W.3d at 887. A reasonable jury could have

discounted the testimony of Ramshur’s expert entirely, partially, or simply given

more credence to the State’s experts with respect to Ramshur’s risk factors and the

likelihood he would reoffend. The evidence was clear Ramshur is a repeat violent

sexual offender. Moreover, all the experts agree he suffers from pedophilic disorder,

which the United States Supreme Court has noted is “a mental abnormality that

critically involves what a lay person might describe as a lack of control.” See Kansas

v. Crane, 534 U.S. 407, 414 (2002). Two of the three experts felt he was at risk to

reoffend and explained the underlying factors that led them to that conclusion.

Where an expert witness provides a basis for their opinion and that basis is supported

by the record, the jury resolves any conflicts or contradictions with respect to the

                                          15
expert’s testimony. In re Commitment of Rushing, No. 09–11–00268–CV, 2012 WL
4466421, at *5 (Tex. App.—Beaumont Sept. 27, 2012, no pet.) (mem. op.). Here

“the diagnos[es] of mental disorders informed the experts’ opinions regarding

whether” Ramshur has a “behavioral abnormality that makes him likely to engage

in a predatory act of sexual violence.” See In re Commitment of Williams, No. 09–

14–00407–CV, 2016 WL 1600789, at *4 (Tex. App.—Beaumont Apr. 21, 2016, no

pet.) (mem. op.). While the experts disagreed regarding the degree of risk Ramshur

poses to committing a sexually violent offense following his release from prison and

drew different conclusions from the same evidence, each expert articulated their

reasoning to the jury and the evidence each felt supported that reasoning. See id. at

*5. Each expert explained their evaluation of the risk factors, the protective factors,

and the scoring of the actuarial instruments to the jury, and the jury could determine

the weight to give to each expert’s testimony. See id.; Rushing, 2012 WL 4466421,

at *5. The jury also could have placed significant weight on Ramshur’s own words,

in which he likened himself being alone with children to steak being placed in front

of a dog.

                                     Conclusion

      When examining the evidence in the light most favorable to the verdict, we

determine a rational jury could find Ramshur is a sexually violent predator beyond

                                          16
a reasonable doubt, and therefore, the evidence is legally sufficient to support the

verdict. See Tex. Health & Safety Code Ann. § 841.062(a); Mullens, 92 S.W.3d at

885, 887. Additionally, weighing all the evidence, the verdict does not reflect a risk

of injustice compelling us to order a new trial. See Day, 342 S.W.3d at 213. We

overrule issues one and two. We affirm the trial court’s judgment and order of

commitment.

      AFFIRMED.



                                              ________________________________
                                                      CHARLES KREGER
                                                            Justice

Submitted on October 2, 2018
Opinion Delivered December 6, 2018

Before McKeithen, C.J., Kreger and Horton, JJ.




                                         17